IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-60045



DAVID BALDERRAMA-GUERRERO,

                                            Petitioner,

versus

JOHN ASHCROFT,
ATTORNEY GENERAL,

                                            Respondent.

                       --------------------
              Petition for Review of an Order of the
                   Board of Immigration Appeals
                        BIA No. A10-546-135
                       --------------------
                           March 6, 2002
Before REAVLEY, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     David Balderrama-Guerrero petitions for review of an order

of the Board of Immigration Appeals (BIA) holding that

Balderrama-Guerrero’s state conviction for felony driving while

intoxicated was an aggravated felony warranting his removal from

this country.    The respondent has moved to dismiss the petition

for review and to remand the case to the BIA for reconsideration

in light of United States v. Chapa-Garza, 243 F.3d 921, 927 (5th

Cir. 2001).    Balderrama-Guerrero has not replied to the

respondent’s motion to remand.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-60045
                               -2-

     Balderrama-Guerrero’s petition for review is GRANTED.   The

order of the BIA is VACATED, and this case is REMANDED to the BIA

for disposition consistent with Chapa-Garza, 243 F.3d at 927.

All other outstanding motions are DENIED.